In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00016-CR



        TROY CARNELL SADDLER, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 188th District Court
                 Gregg County, Texas
               Trial Court No. 41136-A




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
        Court reporter Grelyn Freeman recorded the trial court proceedings in cause number 06-

14-00016-CR, styled Troy Carnell Saddler v. The State of Texas, trial court cause number

41136-A, in the 188th Judicial District Court of Gregg County, Texas. The reporter’s record was

originally due in this case February 18, 2014. Freeman has twice requested and twice received

extensions of the filing deadline, making the record most recently due April 21, 2014. Freeman

has now filed a third request seeking additional time to prepare the record in this appeal.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure the filing of the record in this case.

        We overrule Freeman’s third request for an extension of time and order her to file the

reporter’s record in cause number 06-14-00016-CR, to be received by this Court no later than

Monday, May 12, 2014.

        If the record is not received by May 12, we warn Freeman that we may begin contempt

proceedings and order her to show cause why she should not be held in contempt of this Court

for failing to obey its order.

        IT IS SO ORDERED.

                                              BY THE COURT

Date: April 29, 2014


                                                 2
3